The Honorable Joe E. Yates State Senator 1812 Clark Bentonville, Arkansas 72712
Dear Senator Yates:
This is in response to your request for an opinion regarding the requisite length of time during which the original permanent documents must be kept by the County.  Specifically, you have asked which permanent records must be kept in the original, which can be micro-filmed and their originals disposed of, and what is the length of time that originals must be kept.
Act 24 of 1973, the Arkansas Public Records Management and Archives Act, codified as Ark. Stat. Ann. 16-701 — 16-710 (Repl. 1979), was enacted to provide procedures to, inter alia, safekeep county records, assist state agencies and officials in preserving public records and documents, and provide for the destruction of non-current records.  Ark. Stat. Ann. 16-707 (Repl. 1979) established a local Government Records Committee made up of a county judge, a county clerk, a circuit clerk, a mayor, and a municipal court clerk or city recorder.  Under this section the duties of the committee were:
   to review, approve, disapprove, amend, or modify schedules proposed by the State Historian, after consulting with the local records officials, and upon approval of the State History Commission, of (1) the public records of cities, towns, counties, and school districts and of the various agencies and instrumentalities thereof, which are to be a part of the Public Records Management Program of this State, and (2) designating the method and procedure of prescribing the same, based upon the administrative, legal, fiscal, or historical value of such records.
Therefore, under Act 24 of 1973, the State Historian, in cooperation with each agency official, was to schedule a retention period for each type, class, or category of records of the agency. This schedule would be reviewed and then approved, disapproved, or modified by the local Government Records Committee.
However, Act 500 of 1987 amended or repealed various sections of Act 24. Section 8 of Act 500 repealed Ark. Stat. Ann. 16-707 (Repl. 1979), which provided for the establishment of a local Government Records Committee to review the retention schedules proposed by the State Historian and local officials.  In addition, Section 4 of Act 500 amended Ark. Stat. Ann. 16-705(b) (Repl. 1979) to provide that it shall be the duty of the State Historian to administer a State Records Management Program to include the development, subject to approval of the Arkansas History Commission, of uniform standards and principles to use as guidelines for the preservation of agency records.
Section 5 of Act 500 amended Ark. Stat. Ann. 16-705(c) (Repl. 1979) to provide that it shall be the duty of each agency official to develop a program for the management of records in accordance with the uniform standards and principles set forth by the Arkansas History Commission.  Finally, Act 500 amended Ark. Stat. Ann. 16-705(d) (Repl. 1979) as follows:
   Upon written request by any agency official, the State Historian shall assist such official to schedule the period of time during which each type, class or category of records of the agency shall be retained in the possession of the agency.  Agency records no longer retained by the Agency shall be made available for transfer to the State Agencies.
Therefore, it appears that the officials of each state agency, city, town, or county in Arkansas are responsible for developing a retention program for records in accordance with the uniform guidelines set forth by the Arkansas History Commission.  Further, county officials in developing a retention schedule must make a written request to receive assistance from the State Historian.
I believe the Local Records Management Division of the Arkansas History Commission has developed general retention schedules for the records of county clerks, cities, circuit clerks, treasurers, and assessors.  Benton county officials may contact that Division for assistance in developing a retention schedule for the county's permanent documents.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.